



COURT OF APPEAL FOR ONTARIO

CITATION: Pelletier v. U-Haul Co.
(Canada)
    Ltd., 2014 ONCA 120

DATE: 20140212

DOCKET: C57365

Doherty, Goudge and Hourigan JJ.A.

BETWEEN

Louis Pelletier

Plaintiff (Respondent)

and

U-Haul Co. (Canada) Ltd.
and Denis Jeannotte

Defendant (Appellant)

Edward S.E. Kim, for the defendant (appellant)

Steven G. Shoemaker, for the plaintiff (respondent)

Jennifer Guth, for the defendant Jeannotte

Heard:  February 10, 2014

On appeal from the order entered by Justice Edward J.
    Koke, of the Superior Court of Justice, dated June 13, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The order is interlocutory.  We have no jurisdiction to hear the
    appeal.  In so holding, we stress that the decision of the motion judge is
    limited to the finding that the pleadings survive the plain and obvious
    test.  Nothing he said is determinative of any of the issues that will have to
    be decided at trial:  see
R.S. v. R.H.
(2000), 52 O.R. (3d) 152 (C.A.).

[2]

The appeal is quashed.  Counsel are agreed that costs should be fixed at
    $5,000, payable in the cause.


